Citation Nr: 9927615	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-08 512 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In December 1997, the veteran's representative submitted a 
statement wherein she indicated that the VA should increase 
the veteran's disability rating for a skin disorder to 10 
percent.  In April 1998, the RO granted this request.  The 
RO's action in this respect constituted a complete grant of 
the benefit sought on appeal with respect to that issue.  
Therefore, that issue is no longer in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Post-traumatic stress disorder results in no more than 
mild impairment.  

2.  Post-traumatic stress disorder results in no more than 
mild to transient symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.132, Diagnostic Code 9411 (1996), 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-traumatic stress disorder currently is evaluated as 10 
percent disabling under diagnostic code 9411.  Substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including post-traumatic stress 
disorder, as defined in 38 C.F.R. §§ 4.125-4.132, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52707 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warranted a noncompensable evaluation, if the 
disability resulted in neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent 
evaluation was warranted if less than the criteria for the 30 
percent evaluation were met, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was warranted if the 
disability resulted in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must have been such 
as to result in such reduction in initiative flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  See 
38 U.S.C.A. § 7104(d)(1)(West).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

Under the new criteria, a noncompensable evaluation is 
warranted for a mental disorder, such as post-traumatic 
stress disorder, if a mental condition has been diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation is warranted, if the 
disability is characterized by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the symptoms 
are controlled by continuous medication.  A 30 percent 
evaluation is warranted if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

In August 1995, the veteran underwent a VA examination which 
resulted in a conclusion that, other than reports of dreams 
related to Vietnam, the veteran did not have clear symptoms 
of post-traumatic stress disorder, and that psychological 
testing did not support a diagnosis of post-traumatic stress 
disorder related to combat.  Subsequently, at September 1995 
examination, during which the veteran complained of frequent 
dreams and flashbacks, as well as feelings of irritability, 
an examiner provided an impression of post-traumatic stress 
syndrome, adding that the veteran had symptoms consistent 
with this condition, but that no diagnosis had been provided.  

In April 1996, the veteran underwent another VA examination, 
at which time he indicated that he did not have any income, 
that he lived with his family and friends, and that he 
obtained clothes from the VA and from Saint Vincent DePaul.  
When asked what kept him from working, the veteran indicated 
that he would be able to work in construction if not for a 
problem with his ankle.  The examiner concluded that the 
veteran's features, which included hyperactive status and 
significant paranoid and anti-authoritarian features, were 
primarily characterological in nature and that there was no 
strong evidence linking the veteran's problems to experiences 
in Vietnam.  

During a contemporaneous examination for mental disorders, 
the veteran complained of problems controlling his temper.  
He denied nightmares or flashbacks.  He indicated that he had 
been unemployed since 1993.  According to the veteran, as a 
result of drug abuse, he had not been able to maintain 
several jobs he had held since service.  The veteran was 
described as alert, oriented and cooperative.  He did not 
seem depressed, and his memory and his concentration were 
good.  Judgment and insight were fair.  The diagnosis was 
polysubstance abuse, in remission, and a GAF evaluation of 50 
was assigned.  According to the examiner, the veteran had a 
long history of drug abuse which was interfering with his 
occupational and social life.  Although the veteran 
reportedly provided a vague history of emotional problems, 
the examiner believed the veteran was compensation seeking at 
the time of the examination.  

In September 1997, the veteran underwent an evaluation by 
private health care provider who reported that the veteran 
had been having problems with nightmares.  The veteran was 
reportedly oriented, his cognitive functioning, insight and 
judgment were fair, and his memory intact.  There were no 
hallucinations, although the veteran reported flashbacks.  
The examiner indicated that the veteran was living with his 
girlfriend and in receipt of social security income.  The 
examiner, who diagnosed chronic post-traumatic stress 
disorder and substance abuse, assigned a GAF evaluation of 
70.

Later that month, the veteran was referred for psychiatric 
evaluation, at which time he provided a history of 
polysubstance abuse and possible post-traumatic stress 
disorder symptoms.  He complained of daily dreams and 
indicated that he spent most of his time at home.  The 
veteran was described as well groomed.  He was cooperative 
and oriented.  Judgment, memory, concentration and insight 
were fair.  An Axis I diagnosis consisted of a history of 
polysubstance abuse, in remission, with an entry indicating 
that post-traumatic stress disorder should be ruled out.  The 
GAF evaluation was 50-55.  Subsequent treatment notes reflect 
positive drug screens, although the veteran denied substance 
abuse.  A report of hospitalization at a VA facility from 
September to October 1997 contains diagnoses of marijuana 
abuse, polysubstance abuse, and possible post-traumatic 
stress disorder.  That report, which references a history of 
substance abuse, reflects a GAF evaluation of 45.  

In October 1997, during a psychological evaluation, the 
veteran reported feeling depressed, worried, tense, and 
nervous.  The veteran reportedly harbored chronic feelings of 
insecurity, inadequacy and inferiority and lacked social 
poise and confidence, as a result of which he would withdraw 
from social interactions.  Test data reportedly were 
consistent with a diagnosis of post-traumatic stress 
disorder.  

During a hearing in December 1997, the veteran indicated that 
he did not socialize, that he suffered from constant 
nightmares, that he slept maybe two or three hours per night, 
that he was last employed in construction in 1980, that he 
was in receipt of social security income, and that he 
believed he was rendered unable to work as a result of his 
post-traumatic stress disorder.  

A December 1997 entry reflects complaints of a depressed mood 
and irritability.  The diagnosis was post-traumatic stress 
disorder, a history of polysubstance abuse, and major 
depression with agitation.  The veteran was prescribed 
medication for sleeplessness and depression.  In January 
1998, the veteran complained of continued nightmares.  The 
impressions included post-traumatic stress disorder and 
alcohol abuse in remission.  

The veteran was hospitalized from April to May 1998.  A 
report of that hospitalization reflects that the veteran who 
had referred himself to the post-traumatic stress disorder 
program had tested positive for marijuana.  Diagnoses were 
post-traumatic stress disorder, marijuana abuse, in short 
remission, and polysubstance abuse in remission.  The report 
reflects an assigned GAF evaluation of 45.  

In August 1998, the veteran underwent a VA examination for 
mental disorders.  The veteran indicated that he was living 
with his girlfriend and that he had six children who were 
grown and living on their own.  He indicated that he had 
experienced difficulty maintaining steady employment because 
he left his last steady job in 1980 after injuring his ankle.  
The veteran indicated that he had nightmares about two or 
three times per week.  He complained of irritability, hyper-
startle response, and hyper-vigilance.  He indicated that he 
liked to watch television and go swimming from time to time, 
that he felt close to his girlfriend and that he was hopeful 
for the future. 

The veteran was pleasant and oriented and his thoughts were 
goal oriented.  The veteran's affect was blunted, but became 
anxious and tearful when describing events in Vietnam.  
Diagnostic impressions were post-traumatic stress disorder 
and polysubstance depression, in remission.  The veteran was 
assigned a GAF evaluation of 65-70.  The examiner indicated 
that although the veteran described symptomatology consistent 
with post-traumatic stress disorder, it appeared that the 
veteran over-endorsed his symptomatology.  The examiner 
observed that the veteran's responses entailed various 
inconsistencies, as well as a desire to blame the military 
for every problem in his life, and that, therefore, it was 
difficult to use the veteran's subjective complaints in 
determining the level of difficulty that the veteran 
experiences as a result of post-traumatic stress disorder 
symptomatology.  Based upon objective findings, the examiner 
indicated that the veteran's disorder would have a mild 
impact on his social and occupational functioning.  

This evidence does not warrant a higher evaluation.  The GAF 
evaluation assigned during the most recent examination 
suggests a relatively high level of functioning.  A GAF score 
of 61 to 70 is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  American Psychiatric 
Association, Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  The veteran's assigned evaluation in 
August 1998 represents the high end of this range.  Moreover, 
the characterization of the impact of his disorder as mild 
suggests that the veteran's disability does not result in 
definite impairment and does not result in occupational and 
social impairment with occasional decrease in work efficiency 
and inability to perform occupational tasks.  

The veteran at various points in time has been described as 
oriented and as pleasant or cooperative.  In April 1996, an 
examiner observed that the veteran did not seem depressed.  
Insight, judgment, memory, and concentration consistently 
have been described as fair to good.  Although the veteran 
has provided complaints of symptomatology such as 
irritability, feelings of depression, and problems sleeping, 
the August 1998 examiner's comments suggest a tendency to 
exaggerate symptomatology.  This conclusion, which itself was 
supported by a review of the claims file, is consistent with 
a similar conclusion provided by an April 1996 examiner that 
the veteran was compensation seeking at the time of that 
examination.  

Further, the GAF evaluation assigned by an examiner in August 
1998 is not inconsistent with the results of a September 1997 
examination, during which an examiner who diagnosed post-
traumatic stress disorder and substance abuse assigned a GAF 
evaluation of 70.  Although other examiners have provided GAF 
evaluations indicative of greater impairment, these appear in 
a number of cases to reflect the impact of substance abuse or 
to have been disassociated from post-traumatic stress 
disorder altogether.  For instance, an October 1997, 
discharge report which references a GAF evaluation of 45 also 
includes a diagnosis of marijuana abuse and makes reference 
to only possible post-traumatic stress disorder.  The May 
1998 discharge report characterizes marijuana abuse only as 
in short remission.  

Further, to the extent that earlier evaluations of the 
veteran's disability are at odds with the assessment of the 
August 1998 assessment of the severity of the veteran's post-
traumatic stress disorder, that more recent assessment, which 
reflects a clear rationale for the conclusions provided by 
the examiner, reflects consideration of the entire body of 
evidence contained in the claims file.  The Board, as such, 
attaches particular probative weight to the results of the 
August 1998 examination.  

The evidence associated with the claims file reflects that 
post-traumatic stress disorder is no more than mild and that 
it results in no more than mild or transient symptoms.  As 
such, a higher evaluation is not warranted for that 
disability.  

The Board has considered an April 1996 decision of the Social 
Security Administration (SSA), a report of which is contained 
in the claims file, wherein the SSA awarded the veteran 
disability benefits.  The Board has also considered a medical 
examination report associated therewith.  However, the award 
of benefits by the SSA was predicated upon a number of 
disorders for which service connection is not in effect, 
including major depression and personality disorder, and the 
decision in question contains no reference to post-traumatic 
stress disorder.  Therefore, the decision of the SSA does not 
detract from the Board's conclusions.  

The Board has considered the holding in Fenderson v. West,12 
Vet. App. 119 (1999), and whether a staged rating is 
warranted in this case.  However, the veteran's overall level 
of disability associated with post-traumatic stress disorder 
does not appear to have changed significantly over time and 
there is no period of time for which an evaluation in excess 
of 10 percent is warranted.  A staged rating, therefore, is 
not appropriate.


ORDER

The claim for an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling, 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

